Van Hoesen, J.
William Krekeler, the husband of plaintiff, conveyed to the defendant Thaule the house and lot known as No. 414 East Eleventh street, under an agreement that Thaule should convey the property to the wife of Krekeler, the plaintiff, or -to such person as she might designate. William Krekeler was embarrassed, and, though the question does not arise here, it is obvious that the title was placed in Thaule’s name for the purpose of baffling Krekeler’s creditors. Within a few days after the conveyance to him, Thaule conveyed the property to one Maria Stoddart, the nominee of Mrs. Krekeler, and Stoddart forthwith con*154veyed it to the plaintiff. The plaintiff never placed upon record the conveyance from Thaule to Stoddart, or the conveyance from Stoddart to herself.
The agreement or trust under which Thaule received and held the property was fully executed, and it terminated .when Thaule executed the conveyance to Maria Stoddart. The records still showed, however, that Thaule was the owner of the property, and there is no doubt that he was willing to-.lead the creditors of Krekeler to believe that he was the actual owner, though he had parted with even the nominal interest he had acquired through Krekeler’s deed to him. Thaule permitted actions to be brought and defended in his name, and in those actions costs and expenses were necessarily incurred, part of which were paid by him.
Thaule demanded reimbursement for those costs and expenses from Krekeler and his wife, who refused to acknowledge the validity of his claim. He then sought to' obtain from Mrs. Krekeler a mortgage upon certain property of hers in Eldridge street, and it is difficult, if not impossible, to-determine from the evidence whether he sought that security as an indemnity against those costs and expenses, or whether as a substitute for a second mortgage which he held upon the Eleventh street house.
However that may be, he went to Mrs. Krekeler’s rooms, induced her to exhibit to him the deed from himself to Stoddart, and the deed from Stoddart to her, and when he had got them in his hands, placed them in his pocket and instantly fled from the house. The deeds were not on record, and taking advantage of that fact, he conveyed the property to his housekeeper, Metta Heinecke, who conveyed it to the defendant Wessel, and there is no doubt from the evidence and from the course of the defendants in the trial, that the two conveyances last mentioned were voluntary, and made for the sole purpose of placing the property beyond the plaintiff’s reach. Thaule’s claim in this action amounts te this: that by taking the deeds violently from Mrs. Krekeler, he acquired an equity in the property, which entitles him to hold it until he shall be paid the costs and expenses he had pre*155viously incurred in the actions prosecuted or defended in his-name. The mere statement of his claim answers it completely. We cannot, therefore, agree with the special term in its conclusion that Thaule was entitled, before he and the other-defendants reconveyed the premises to plaintiff, to be allowed such payments, nor with the conclusion that he was entitled to a personal judgment against her for the amount of such payments.
The judgment shouldbe reversed, and a new trial ordered,, costs to abide event.
Joseph F. Daly, J., concurred.
Judgment reversed, and new trial ordered, with costs to abide event.